               Case 19-11689-JTD            Doc 248      Filed 09/16/19       Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re                                                     Chapter 11

THG Holdings LLC, et al.,                                 Case No. 19-11689 (JTD)

                        Debtors.1                         Jointly Administered

                                                          Re: D.I. 175

                         NOTICE OF CANCELLATION OF AUCTION

               PLEASE TAKE NOTICE that on August 22, 2019, the United States
Bankruptcy Court for the District of Delaware (the “Court”) entered the Order Pursuant to
Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004,
6006 and 9007 and Del. Bankr. L.R. 2002-1 and 6004-1 (A) Approving Bidding Procedures for
the Sale of Substantially All Assets of Debtors; (B) Approving Procedures for the Assumption
and Assignment, Assignment of Designated Executory Contracts and Unexpired Leases; (C)
Scheduling the Auction and Sale Hearing; (D) Approving Forms and Manner of Notice of
Respective Dates, Times, and Places in Connection Therewith; and (E) Granting Related Relief
[D.I. 175] (the “Bidding Procedures Order”)2 by which the Court approved procedures to
conduct a sale (the “Sale”) of certain assets (the “Purchased Assets”) free and clear of all liens,
claims, encumbrances, and other interests (other than the Assumed Liabilities) and conduct an
auction (the “Auction”) pursuant to section 363 of the Bankruptcy Code.

              PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures
Order, the Auction was scheduled for Tuesday, September 17, 2019, at 10:00 a.m. prevailing
Eastern Time.

            PLEASE TAKE FURTHER NOTICE that, following consultation with the DIP
Lenders and the Official Committee of Unsecured Creditors, THE DEBTORS HAVE
CANCELLED THE AUCTION.3

1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC
        (5272); True Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management
        Solutions LLC d/b/a True Health Outreach (9424); Health Core Financial LLC d/b/a True Health
        Financial (6614). The Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas
        75034.
2
        Capitalized terms that are not otherwise defined herein have the meanings given to such terms in
        the Bidding Procedures Order.
3
        The Debtors reserve the right to re-schedule the Auction and, if re-scheduled, will file a notice of
        the new auction date.
            Case 19-11689-JTD   Doc 248    Filed 09/16/19   Page 2 of 2



Dated: September 16, 2019        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                 /s/ Matthew O. Talmo
                                 Derek C. Abbott (No. 3376)
                                 Curtis S. Miller (No. 4583)
                                 Daniel B. Butz (No. 4227)
                                 Tamara K. Mann (No. 5643)
                                 Matthew O. Talmo (No. 6333)
                                 Paige N. Topper (No. 6470)
                                 1201 N. Market Street, 16th Floor
                                 P.O. Box 1347
                                 Wilmington, Delaware 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 dabbott@mnat.com
                                 cmiller@mnat.com
                                 dbutz@mnat.com
                                 tmann@mnat.com
                                 mtalmo@mnat.com
                                 ptopper@mnat.com

                                 Counsel to the Debtors and Debtors in Possession




                                       2
